DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/22 is being considered by the examiner.

				Additional Reference
In regard to claim 3, Chernomorsky (US Pub 2014/0196550) teaches in Fig. 1A a sample surface of a biosensor, the sample surface including pixel areas and an array of wells overlying the pixel areas, the sample surface including two wells overlaying a pixel area, the two wells overlaying the pixel area including a dominant well and a distinct subordinate well, the dominant well having a larger cross section over the pixel area than the subordinate well (In this tray 100, the well 102 and access port 114 are connected via a slot 118 that penetrates the outer wall 104 of the well 102. Advantages of this slot 118 include an increase in flow rate between the well 102 and the access port 114 (for example, when the pipette is inserted into the access port 114 to deliver fluid to or withdraw fluid from the well 102)).
Chernomorsky is silent to wherein a cluster of oligonucleotides is immobilized in each of the two wells, and immobilized clusters in the dominant well and the subordinate well contribute to a combined signal.

Allowable Subject Matter
Claims 1-18 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the biosensor having a sample surface including pixel areas and holding a plurality of clusters during a sequence of sampling events such that the clusters are distributed unevenly over the pixel areas, each of the clusters includes a plurality of oligonucleotides, an array of sensors, where each sensor in the array senses information from one or more clusters disposed in corresponding pixel areas of the sample surface to generate a pixel signal in each sampling event, the array configured to generate the plurality of sequences of pixel signals, the array having a number N of active sensors, the sensors in the array disposed relative to the sample surface to generate respective pixel signals during the sequence of sampling events from the number N of corresponding pixel areas of the sample surface to produce the plurality of sequences of pixel signals, and a communication port which outputs the plurality of sequences of pixel signals; and a signal processor coupled to the receptacle, and configured to execute time sequence and spatial analysis of the plurality of sequences of pixel signals to detect patterns of illumination corresponding to a number N + M of individual clusters on the sample surface from the number N of active sensors, where M is a positive integer, and to classify the results of the sequence of sampling events for the number N + M of individual clusters, wherein the pixel signal for each sampling event in at least one sequence of pixel signals in the plurality of sequences of pixel signals represents information sensed simultaneously from at least two clusters in the corresponding pixel area and the plurality of sequences of pixel signals encodes differential crosstalk between the at least two clusters resulting from their uneven distribution over the pixel areas.

The prior art does not teach or suggest wherein a cluster of oligonucleotides is immobilized in each of the two wells, and immobilized clusters in the dominant well and the subordinate well contribute to a combined signal.

The prior art does not teach or suggest A device for base calling, comprising: a sample surface of a biosensor, the sample surface including pixel areas and an array of wells overlying the pixel areas, with at least two clusters in a well overlaying a pixel area, each cluster including a plurality of oligonucleotides; and an illumination system that is coupled to the sample surface and illuminates the pixel areas with different angles of illumination during a sequence of sampling events, including, for each sampling event in the sequence of sampling events, illuminating each of the wells with off- axis illumination to produce asymmetrically illuminated well regions in each of the wells; wherein the two clusters in the asymmetrically illuminated well regions contribute to a combined signal and are distinguishable based on relative illumination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798